Title: Orders and Instructions for Colonel Henry Knox, 3 April 1776
From: Washington, George
To: Knox, Henry



[Cambridge, 3 April 1776]

It being of the Utmost Importance to the Publick Service, that the Main Body of The Regiment of Artillery, together with The Field Cannon, Ammunition, Stores &c., should as speedily as possible be Assembled at New York, I have thought proper to give you The following Orders, and Instructions.
The Legislature of this Colony, having determined to Assemble three Hundred Teams, upon the Common in Cambridge, between this day and Saturday next, You will Order the Commissary of Ordnance Stores, with the Conductors of Artillery, to be properly Assisted in loading all the Ammunition & Ordnance Stores into the Teams allotted for the Service of The Artillery.
You will send a Conductor with every Brigade of Thirty Teams to Norwich in Connecticut, whom you will Order to receive,

and Obey, such directions, as the Commanding Officer at Norwich shall think proper to give.
In loading the Teams at Cambridge, You will take particular Care, to direct the Stores, & Ammunition, that will be First in Demand at The General Rendezvous, to be First sent Forward, such as the Fixed Ammunition, the Powder, Muskett Ball, Buck Shott, Laboratory Stores, empty paper Cannon Cartridges, Flints, Fuzes &c. &c.—The Heavy Stores, Shott, & Shells, not so immediately in request, may be sent the last, according as upon the best information you shall see proper to give Directions.
The Covered Waggons taken from the Enemy, should Carry all the Powder that is to go from hence; & the Tumbrills, the Fixed Ammunition, with these, it is my Orders you send Mr Commissary Cheever, in whose care, and Guidance, it is proper to place your Confidence, for their Security, & preservation.
All the remaining Field Artillery, & Brass Mortars, should March with the two remaining Companies to Norwich, where they will Find my Orders for their further proceeding.
As soon as the whole of the Artillery, Ammunition, Stores, &c., directed by the Instructions, to be Sent forward, are upon the March; you will yourself proceed to Norwich in Connecticut, and having seen every thing before you from thence, you are then with all dispatch to proceed to New York: Lieutenant Colonel Burbeck, should without any Delay go the directest road thither; and as soon as Lieutenant Colonel Mason is able to Travel, he must follow; your Quarter Master should March with The Two Companies to Morrow, & your Adjutant You do well to keep with yourself, to Carry such Orders as You shall at any Time think necessary to give.
From the Great Variety of the Stores, and Duties in your Department, there is no such thing as giving all, & every Minute direction necessary to be Given upon this Occasion; Trusting in Your Zeal, Diligence, and Ability, I remain Confident of every exertion in your power for The Publick Service. Given at Head Quarters in Cambridge, this 3rd of April 1776.
